        Case 1:20-cv-08628-AJN-OTW Document 26 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DESTINY A. GONZALEZ,                                          :
                                                              :
                        Plaintiff,                            :   20-CV-8628 (AJN) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
RED LOBSTER RESTAURANTS, et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendants’ April 23, 2021 letter. (ECF 25). It is HEREBY

ORDERED that the May 11, 2021 initial case management conference is converted to a status

conference. Dial in (866) 390-1828, access code 1582687.

         It is FURTHER ORDERED that any opposition to Defendants’ motion to dismiss the

complaint (ECF 18) be filed by May 10, 2021. Pursuant to Local Civil Rule 6.1(b), Plaintiff’s

opposition to the Defendants’ motion was due by March 25, 2021. To date, Plaintiff has not

opposed. If Plaintiff does not file an opposition by May 10, 2021, the motion to dismiss may be

considered unopposed. Plaintiff may respond by mail to the Pro Se Office, 500 Pearl Street,

New York, NY 10007 or by email to temporary_pro_se_filing@nysd.uscourts.gov.
      Case 1:20-cv-08628-AJN-OTW Document 26 Filed 04/27/21 Page 2 of 2




       The Clerk of Court is respectfully directed to terminate ECF 11 and 25 and mail a copy of

this Order and ECF 18-21 to the pro se Plaintiff.


       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: April 27, 2021                                   Ona T. Wang
       New York, New York                               United States Magistrate Judge




                                                    2
